                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY

GJJM ENTERPRISES, LLC,                      :    Hon. Joseph H. Rodriguez
d/b/a STILETTO,

            Plaintiff,                      :    Civil Action No. 17-2492

      v.                                    :

CITY OF ATLANTIC CITY, CITY OF             : MEMORANDUM OPINION
ATLANTIC CITY POLICE DEPARTMENT,                  & ORDER
HENRY WHITE, Chief, Atlantic City          :
Police Department, 1 CHRISTOPHER
PORRINO, New Jersey Attorney General, :
NEW JERSEY DIVISION OF ALCOHOLIC
BEVERAGE CONTROL, DAVID P. RIBLE, :
Director of New Jersey Division of Alcoholic
Beverage Control,                           :

            Defendants.                      :


      In this motion, Plaintiff GJJM Enterprises, LLC d/b/a Stiletto

(“GJJM”) challenges the constitutionality of New Jersey’s ban on “BYOB”

advertising and seeks declaratory and injunctive relief claiming that N.J.

Stat. Ann. § 2C:33-27(a)(2) violates its First Amendment rights and that the

government should be enjoined from enforcing the ban.


1
 Plaintiff GJJM voluntarily dismissed the claims against the Atlantic City
Police Department and its Chief of Police as duplicative of those against the
City. [Doc. 22.] In addition, this Court dismissed the claims against Atlantic
City by Opinion and Order dated December 17, 2017. [Docs. 40, 41.]
Further, GJJM did not object to dismissal of its request for monetary
damages. [Civil Action No. 17-6879, Doc. 14.]
                                      1
      Cross-motions for summary judgment are now before the Court. Oral

argument on the motions was held September 19, 2018, and the record of

that proceeding is incorporated here. For the reasons stated during oral

argument, as well as those articulated below, the Court will grant Plaintiff’s

motion for summary judgment, as the Court finds the State’s BYOB

advertising ban unconstitutional. Accordingly, the State Defendants’ cross-

motion for summary judgment will be denied. The parties are directed to

provide the Court with a proposed permanent injunction to reflect these

proceedings.

                                 Background

      GJJM operates a nightlife destination called Stiletto (“the Club”)

adjacent to the Atlantic City boardwalk. The Club features non-alcoholic

beverages and live entertainment and frequently hosts tourists, convention

groups, and bachelor parties. As a service to its customers, GJJM permits

its clientele to bring their own beer and wine (“BYOB”) to consume at the

Club; it does not allow customers consume liquor or mixed drinks in the

Club. GJJM contends that the fear of prosecution under New Jersey’s ban

on BYOB advertising has prevented it from notifying its clients–either

through radio, print, television, and online ads or by exterior or interior

signage–that they are permitted to bring their own beer or wine to the Club.


                                       2
                               New Jersey Law

      Section 2C:33-27 of the New Jersey Statutes governs the consumption

of alcohol at restaurants that do not have a license to sell alcoholic

beverages. It provides, in pertinent part:

      a. No person who owns or operates a restaurant, dining room or
      other public place where food or liquid refreshments are sold or
      served to the general public, and for which premises a license or
      permit authorizing the sale of alcoholic beverages for on-
      premises consumption has not been issued:
            (1) Shall allow the consumption of alcoholic beverages,
      other than wine or a malt alcoholic beverage, in a portion of the
      premises which is open to the public; or
            (2) Shall charge any admission fee or cover, corkage or
      service charge or advertise inside or outside of such premises
      that patrons may bring and consume their own wine or malt
      alcoholic beverages in a portion of the premises which is open
      to the public.
            (3) Shall allow the consumption of wine or malt alcoholic
      beverages at times or by persons to whom the service or
      consumption or alcoholic beverages on licensed premises is
      prohibited by State or municipal law or regulation.
                               *    *     *
      c. A person who violates any provision of this act is a disorderly
      person, and the court, in addition to the sentence imposed for
      the disorderly person violation, may by its judgment bar the
      owner or operator from allowing consumption of wine or malt
      alcoholic beverages in his premises as authorized by this act.

N.J. Stat. Ann. § 2C:33-27.

      Under the statute, patrons may bring their own beer and wine to the

restaurant, but may not bring outside liquor. 2C:33-27(a)(1). The

restaurant may not, however, advertise–either inside or outside the


                                       3
establishment–that patrons are permitted to bring their own alcoholic

beverages. 2C:33-27 (a)(2). As a result, restaurants are prohibited from

notifying customers that their establishments are BYOB, even though it is

lawful for patrons to bring and consume their own beer or wine on the

premises. Individuals who advertise that customers may BYOB to their

restaurants face prosecution as disorderly persons. 2C:33-27(c). In

addition, courts may prohibit individuals who violate the advertising ban

from permitting the consumption of BYOB beverages at their restaurants.

Id.

                              Nature of the Claim

      GJJM’s Constitutional claim is governed by Title 42 U.S.C. § 1983,

which provides a civil remedy against any person who, under color of state

law, deprives another of rights protected by the United States Constitution.

See Collins v. City of Harker Heights, 503 U.S. 115, 120 (1992). Any analysis

of 42 U.S.C. § 1983 begins with the language of the statute:

      Every person who, under color of any statute, ordinance, regulation,
      custom, or usage, of any State or Territory or the District of Columbia,
      subjects, or causes to be subjected, any citizen of the United States or
      other person within the jurisdiction thereof to the deprivation of any
      rights, privileges, or immunities secured by the Constitution and laws,
      shall be liable to the party injured in an action at law, suit in equity, or
      other proper proceeding for redress.

See 42 U.S.C. § 1983.


                                        4
      As the above language makes clear, Section 1983 is a remedial statute

designed to redress deprivations of rights secured by the Constitution and

its subordinate federal laws. See Baker v. McCollan, 443 U.S. 137, 145 n.3

(1979). By its own words, therefore, Section 1983 “does not . . . create

substantive rights.” Kaucher v. County of Bucks, 455 F.3d 418, 423 (3d Cir.

2006) (citing Baker, 443 U.S. at 145, n.3).

      To state a cognizable claim under Section 1983, a plaintiff must allege

a “deprivation of a constitutional right and that the constitutional

deprivation was caused by a person acting under the color of state law.”

Phillips v. County of Allegheny, 515 F.3d 224, 235 (3d Cir. 2008) (citing

Kneipp v. Tedder, 95 F.3d 1199, 1204 (3d Cir. 1996)). Thus, a plaintiff must

demonstrate two essential elements to maintain a claim under § 1983: (1)

that the plaintiff was deprived of a “right or privileges secured by the

Constitution or the laws of the United States” and (2) that plaintiff was

deprived of his rights by a person acting under the color of state law.

Williams v. Borough of West Chester, Pa., 891 F.2d 458, 464 (3d Cir. 1989).

      The First Amendment, applicable to the States through the

Fourteenth Amendment, prohibits the enactment of laws “abridging the

freedom of speech.” U.S. Const. Amend. I. As such, a government, including

a municipal government vested with State authority, “has no power to


                                       5
restrict expression because of its message, its ideas, its subject matter, or its

content.” Police Dept. of Chicago v. Mosley, 408 U.S. 92, 95 (1972).

                                  Discussion

      New Jersey’s statutory ban on BYOB advertising places a content-

based restriction on speech that fails strict scrutiny because it is not

supported by a compelling government interest nor is it the least restrictive

means of achieving the government’s stated purpose. “Content-based laws–

those that target speech based on its communicative content—are

presumptively unconstitutional and may be justified only if the government

proves that they are narrowly tailored to serve compelling state interests.”

Reed v. Town of Gilbert, Ariz., --- U.S. ---, 135 S. Ct. 2218, 2226 (2015)

(citing R.A.V. v. St. Paul, 505 U.S. 377, 395 (1992)). “Commercial speech is

no exception.” Sorrell v. IMS Health, Inc., 564 U.S. 552, 566 (2011) (where

Supreme Court applied heightened “strict scrutiny” standard to cases of

commercial speech). In Reed, the Supreme Court struck down a sign

ordinance which included various exceptions and variable standards

depending on whether the sign was political, elections-oriented, or bore

some other non-commercial message. The Court found that the ordinance

was content-based “because of the topic discussed or the idea or message

expressed” and therefore subject to strict scrutiny. 135 S. Ct. at 2227.


                                        6
      The Court previously held that “when a State entirely prohibits the

dissemination of truthful, nonmisleading commercial messages for reasons

unrelated to the preservation of a fair bargaining process,” its law would be

subject to “rigorous review.” In 44 Liquor Mart, Inc. v. Rhode Island, 517

U.S. 484, 501 (1996), the Supreme Court found a statutory prohibition

against advertisements that provided the public with accurate information

about retail prices of alcoholic beverages unconstitutional. The Court struck

down a Rhode Island statute that prohibited “‘advertising in any manner

whatsoever’ the price of any alcoholic beverage offered for sale in the State;

the only exception [was] for price tags or signs displayed with the

merchandise within licensed premises and not visible from the street.” Id.

at 489. In justifying the implementation of strict scrutiny for content-based

bans, the Court stated, “[o]ur commercial speech cases have recognized the

dangers that attend governmental attempts to single out certain messages

for suppression.” Id. at 501. “[T]hey all but foreclose alternative means of

disseminating certain information.” Id.

      As in Reed, here the BYOB advertising ban “‘on its face’ draws

distinctions based on the message the speaker conveys.” Reed, 135 S. Ct. at

2227 (citing Sorrell, 564 U.S. 564-66). The ban is therefore presumptively

unconstitutional and subject to strict scrutiny. Further, as admonished in


                                      7
44 Liquormart, the ban “fail[s] to leave open ‘satisfactory’ alternative

channels of communication.” 44 Liquormart, 517 U.S. at 502 (citations

omitted). Rather, it provides a complete ban on truthful, nonmisleading

commercial speech about a lawful product.

      The State Defendants presented no compelling government interest

for banning BYOB advertising, while permitting liquor stores and

restaurants with liquor licenses to advertise on-site alcohol sales. 2 The

State, relying on the Twenty-first Amendment, argues that it has a strong

interest in regulating alcoholic beverages to protect the health, safety, and

welfare of the people of the State through the promotion of temperance.

The Supreme Court has made clear, however, specifically with respect to

the advertisement of alcoholic beverages, that banning speech is different

from and more intrusive than banning conduct. See 44 Liquormart, 517

U.S. at 511-12 (“it is no answer that commercial speech concerns products

and services that the government may freely regulate”). See also Players

Int’l, Inc. v. United States, 988 F. Supp. 497 (D.N.J. 1997) (distinguishing




2 As discussed during oral argument, an establishment’s BYOB status often
is well-known and even highlighted by magazine dining guides and online
crowd-sourced review forums. Only the owner or operator of the
establishment is restricted concerning such speech.
                                       8
government’s ability to regulate activities from constraints on speech

regarding the activity).

      Alternatively, even if the BYOB advertising ban is merely considered

commercial speech, defined as “expression related solely to economic

interests of the speaker and its audience,” Central Hudson Gas & Elec. v.

Public Serv. Comm’n, 447 U.S. 557 (1980), it fails intermediate scrutiny. 3

Under the Central Hudson test, a court first inquires whether the

commercial speech at issue concerns a lawful activity and is not misleading;

if not, it is without First Amendment protection entirely. Central Hudson,

447 U.S. at 566. The remainder of the test allows the government to

regulate nonmisleading commercial speech concerning a lawful activity

where: it asserts a substantial interest in regulating the speech; the

regulation directly advances the governmental interest asserted; and the

regulation is not more extensive than necessary to serve that interest. Id.

      In Central Hudson, a state public utility commission completely

banned promotional advertising by an electric utility. The Supreme Court

determined that the expression regulated was commercial speech that

should enjoy First Amendment protection to protect the fact that it




3
 Notably, however, the Supreme Court has applied the heightened strict
scrutiny standard to cases of commercial speech. See Sorrell, 564 U.S. 552.
                                       9
informed society, and the utility company’s message promoting the use of

electricity was not misleading or illegal. Additionally, the government had a

substantial interest in conserving energy and preserving a fair rate

structure and the ban on promotional advertising directly advanced those

interests. However, the Court found that the complete ban was not

narrowly tailored to address the impact of whether the promotional

advertising at issue had any impact on the government’s interest in energy

conservation. Therefore, the Court held that the commission’s ban violated

the First Amendment Id.

      Subsequently, a unanimous Supreme Court ruled that a federal law

prohibiting the disclosure of the alcohol content of beer on labels failed the

Central Hudson test’s requirement that the regulation directly advance the

government interest. Rubin v. Coors Brewing Co., 514 U.S. 476 (1995).

While federal law prohibited the disclosure of alcohol content on labels

unless required by state law, disclosure of alcohol content in advertising

applied only in 18 states that affirmatively prohibited it. Producers were

permitted to disclose alcohol content in advertising in much of the country,

presumably advancing competition for business based on higher alcohol

content. The Court determined that curbing the advertising of alcohol

content of beers would be a better way of coping with strength wars than


                                      10
regulating labels, so the regulation at issue did not directly advance the

governmental interest asserted. The Court determined that the federal law

prohibiting disclosing alcohol strength on labels was not sufficiently

narrowly tailored to the government’s goal; that is, the government could

directly limit the alcohol content of beer instead. Id.

      New Jersey’s ban on BYOB advertising raises similar concerns.

Justice Stevens, writing for the plurality in 44 Liquormart, cautioned that

the Central Hudson test should be applied with “special care,” as blanket

bans on commercial speech have historically been disfavored by the Court

and, when unrelated to consumer protection, rarely survive constitutional

review. 517 U.S. at 500, 504. Allowing BYOB advertising would concern a

lawful activity and not be misleading. The State has neither asserted a

substantial interest in regulating the speech at issue, nor shown that the

regulation directly advances the governmental interest asserted, and is not

more extensive than necessary to serve that interest.

      This Court, in an Opinion dated December 21, 2017, granted Plaintiff

a preliminary injunction maintaining the status quo. The Court required

the parties continue to act as they had, namely, the Defendants would not

enforce the statute and Plaintiff would not advertise before the Court

determined, on the merits, whether the statute is unconstitutional. The


                                       11
parties have agreed that facts have not changed since this Court issued the

preliminary injunction enjoining the State Defendants from taking any

actions to enforce the statutory provisions that prohibit establishments

from advertising that patrons may bring their own beverages to consume

on the premises. The State has not identified a governmental interest for its

statutory ban on BYOB advertising and has failed to present a different

argument against this Court’s determination at the preliminary injunction

stage.

         There is no dispute that the State has an interest in regulating

alcoholic beverages to protect the health, safety, and welfare of its people,

or that the State has the authority to regulate conduct in the alcoholic

beverage industry through its Division of Alcoholic Beverage Control

(“ABC”) under the authority of the Attorney General. As noted during oral

argument, BYOB establishments must comply with ABC regulations as

authorized by the statute at issue, which provides that no owner or operator

of a BYOB establishment “[s]hall allow the consumption of wine or malt

alcoholic beverages at times or by persons to whom the service or

consumption or alcoholic beverages on licensed premises is prohibited by

State or municipal law or regulation.” N.J. Stat. Ann. § 2C:33-27(a)(3). A

BYOB owner or operator who violates the regulations is a disorderly person


                                         12
and may be barred from operating the premises as a BYOB. Id. at § 2C:33-

27(c). While the State may, and does, regulate conduct regarding alcoholic

beverages, it has not shown that regulating the speech concerning that

conduct furthers a governmental interest sufficient to override the

constitutional rights at stake in this case.

                                  Conclusion

      For these reasons as well as those stated during the September 19,

2018 oral argument on the cross-motions for summary judgment, this

Court finds the State’s BYOB advertising ban – specifically, the language of

the statue that reads “or advertise outside or inside the premises” – to be

unconstitutional. Accordingly,

      IT IS ORDERED this 19th day of November, 2018 that Plaintiff’s

motion for summary judgment [Doc. 44] is hereby GRANTED.

      IT IS FURTHER ORDERED that the State Defendants’ cross-motion

for summary judgment [Doc. 50] is hereby DENIED.

      The parties are directed to provide the Court with a proposed

permanent injunction striking the language of the statue that reads, “or

advertise outside or inside the premises” to reflect this Court’s decisions.


                                        /s/ Joseph H. Rodriguez
                                       JOSEPH H. RODRIGUEZ
                                              U.S.D.J.

                                       13
